Citation Nr: 0613096	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  03-32 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel




INTRODUCTION

The veteran had active duty service from January 1989 to 
March 1995.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A Board video conference hearing was scheduled in 
March 2006; however, the veteran failed to appear. 

Further, the initial June 2002 rating decision also denied 
entitlement to service connection for bilateral hearing loss, 
and the veteran's notice of disagreement and substantive 
appeal indicated that he wished to also appeal this issue.  
However, a subsequent rating decision in November 2004 
granted service connection for bilateral hearing loss.  Thus, 
this issue is no longer in appellate status. 

The Board also notes that a 2003 written communication from 
the veteran refers to tinnitus, and a May 2004 VA 
audiological examination report indicated that the veteran's 
reported tinnitus is at least as likely as not related to 
noise exposure while he served on active duty.  The 
unadjudicated implied claim for tinnitus is hereby referred 
to the RO for appropriate action. 


FINDINGS OF FACT

1.  The low back symptoms noted during service were acute in 
nature and resolved without resulting in chronic low back 
disability.

2.  The veteran's current chronic low back disability, 
including degenerative disc disease of the lumbar spine, was 
not manifested during the veteran's active duty service, nor 
is any current low back disability otherwise related to such 
service or to any injury during service. 




CONCLUSION OF LAW

Low back disability, including degenerative disc disease of 
the lumbar spine, was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that the claimant has been notified of the 
applicable laws and regulations, which set forth the criteria 
for entitlement to the issue on appeal.  The discussions in 
the rating decision, statement of the case, and supplemental 
statements of the case have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Moreover, in a March 2001 VCAA letter, 
the veteran was advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

The Board also notes that the March 2001 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  He was advised, at page 3, to submit 
information describing the additional evidence or the 
evidence itself.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in March 2001, which was prior to the 
June 2002 rating decision.  Accordingly, the requirements the 
Court set out in Pelegrini have been satisfied.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for service connection, but there has 
been no notice of the types of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the appellant, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, VA treatment records and VA 
examinations.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant.   

The veteran was afforded VA examinations in December 2001 and 
May 2004.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
The examination reports obtained contain sufficient 
information to decide the issue on appeal.  See Massey v. 
Brown, 7 Vet.App. 204 (1994).  Thus, the Board finds that a 
further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal. 



Analysis

The veteran is claiming entitlement to service connection for 
low back disability. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service medical records showed that in May 1990 the veteran 
fell on his neck and complained of back and neck pain; 
however, the records appear to indicate a problem with the 
veteran's neck and an x-ray of the cervical spine was clear.  
Additional service medical records indicated that the veteran 
was involved in a motor vehicle accident in July 1991 from 
which he suffered low back pain.  Remaining service treatment 
records are silent with respect to complaints of low back 
pain.  Nevertheless, in his medical history reports dated 
September 1991, January 1995 and February 1995, the veteran 
indicated that he had or had had recurrent back pain.  
However, a January 1995 service examination prior to 
discharge showed that the veteran's spine was evaluated as 
clinically normal. 

A VA clinical record dated in December 1999 documents 
complaints related to the elbows, knee and shoulder, but no 
back complaints were reported by the veteran.  

In March 1995, the veteran filed a claim for VA compensation 
based on several disorders, but he did not include any claim 
for low back disability. 

The first post service treatment record with respect to low 
back pain is a VA treatment record dated May 2000, five years 
after discharge from service.  Remaining VA treatment records 
from May 2000 to May 2004 showed continuing complaints of low 
back pain and treatment for degenerative disc disease of the 
lumbar spine. 

A December 2001 VA examination indicated that the veteran had 
degenerative disc at the level of L2-L3 and L3-L4 with 
annular bulging, symptomatic; symptomatic central disc 
protrusion in contact with the S1 nerve roots bilaterally at 
L5-1; and symptomatic right posterolateral disc protrusion at 
L-L5 with amputation of the lateral recess and deforming the 
thecal sac.  However, no etiological opinion was given.  
Another VA examination was afforded to the veteran in May 
2004.  The examination report stated that the veteran's 
claims file and VA medical records were reviewed extensively.  
The examiner found that the veteran suffered from chronic 
back strain secondary to degenerative disk disease of the 
lumbar spine at the level of L2-L3, L3-L4 and L4-L5, with 
secondary moderate canal stenosis and marked bilateral neural 
foraminal narrowing of moderate degree with secondary signs 
of radiculopathy to the lower extremities found.  The 
examiner indicated that it was less likely than not that the 
veteran's present low back disability is secondary to the 
motor vehicle accident that he had while in service. 

The veteran claims that his low back disability was caused by 
the July 1991 motor vehicle accident that occurred while in 
service and that he has suffered from low back pain since the 
accident.  Service medical records fully support the fact 
that he voiced low back complaints during service.  However, 
a longitudinal view of the evidence leads to the conclusion 
that the low back injury or injuries during service were 
acute in nature and did not result in the veteran's current 
chronic low back disability.  Such a conclusion is supported 
by the finding of a clinically normal spine by military 
medical personnel at the January 1995 discharge examination.  
This is significant because it shows that in the opinion of 
medically trained individuals (with knowledge of the 
veteran's history of recurrent low back pain), the spine was 
clinically normal at that time.  

It is also highly significant that the veteran did not report 
any back complaints for several years after service, although 
the record shows he did seek VA medical care for other 
problems.  Further, the fact that the veteran did not include 
a low back claim when he filed claims for other disorders in 
March 1995 suggests that the veteran himself did not believe 
he was suffering from a back disorder related to service.  If 
so, it would be reasonable to expect that he would have 
included a low back claim with his other compensation claims 
at that time.  The Board also observes that the May 2004 VA 
examiner was of the opinion that the July 1991 motor vehicle 
accident did not result in a chronic low back disability. 

Therefore, based on the medical evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for low back disability, including 
degenerative disc disease of the lumbar spine.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied. 


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


